The petition for rehearing is denied.
[4] Habeas corpus may not be resorted to in lieu of a demurrer to a complaint in a misdemeanor case upon a ground of uncertainty, etc. The defect, if any, in the complaint in the instant case, for failure to specify the particulars of the offense charged, might have been remedied by demurrer, and if not by demurrer, then by motion in arrest of judgment as provided under section 1452, Penal Code.
Lennon, J., Wilbur, C. J., Kerrigan, J., Waste, J., Myers, J., and Seawell, J., concurred. *Page 369